Citation Nr: 0408369	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  00-09 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for lung disorders, 
secondary to nicotine dependence and tobacco use in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.

This matter initially came before the Board on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Roanoke, Virginia.  This case was 
previously before the Board in May 2003 and remanded for 
additional development and adjudication.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  While the veteran was treated for respiratory symptoms, 
variously diagnosed as emphysema and chronic obstructive 
pulmonary disease from 1989 to 1999, there is no medical 
evidence of more recent treatment since then and the only 
relevant examination performed in recent years, a VA 
pulmonary examination in January 2003, which included 
clinical and pulmonary function studies, showed no current 
diagnosis of a chronic respiratory disability.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The record 
reflects that the relevant evidence in this case has been 
developed to the extent possible.  All referenced VA 
outpatient treatment records have been requested, and all 
available records have been obtained.  The RO has regularly 
undertaken efforts to assist him throughout the claims 
process by obtaining evidence necessary to substantiate his 
claim, to include affording him comprehensive VA 
examinations, which have been associated with the claim file.  
Neither the veteran nor his representative has identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the relevant evidence.  

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was not given the 
appellant prior to the first rating action, as the first 
rating action preceded the implementation of VCAA.

In order to satisfy the holding in Pelegrini would require 
the Board to dismiss this case.  Such an action would render 
a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, strictly 
following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the 
case would be required, and finally, the submission of a 
substantive appeal by the claimant.  

The Board does not believe that voiding the December 1998 
rating decision is in this appellant's best interests.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (2004).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Laws and Regulations

The veteran seeks service connection for lung disorders, 
claimed as secondary to nicotine dependence/tobacco use.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service.  See 
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).  In this case, the 
veteran filed his claim in May 1998, and therefore he may be 
entitled to service connection for current disability that 
resulted from in-service tobacco use.  To warrant such 
service connection, the veteran must show that his lung 
disorders are related to tobacco use during service.  
Further, if a veteran can show current disability from 
tobacco use after his separation from service, he may show 
that he became dependent on nicotine from tobacco use during 
service to permit consideration of the effects of his tobacco 
use both during and after his military service.

Factual Background

The veteran's service medical records do not show any 
complaints or symptomatology associated with respiratory 
disease. 

The veteran's VA medical records, both outpatient and 
hospital treatment, from 1989 to 2002, show that he was 
evaluated and treated for cardiovascular disease.  A 
discharge summary dated in June 1989 notes a positive history 
of smoking one pack of cigarettes per day for twenty years.  
The earliest medical records showing treatment respiratory 
symptoms is a VA treatment report dated in September 1989.  
At that time, chest X-rays showed mild emphysema with no 
other acute lung pathology seen.

In May 1997, the veteran was hospitalized for an exacerbation 
of chronic obstructive pulmonary disease by 
tracheobronchitis.  A chest X-ray revealed bilateral chronic 
obstructive pulmonary disease (COPD) exacerbation with no 
acute infiltrate or pleural effusion noted.  Pulmonary 
function tests (PFT) indicated an obstruction present with 
FEV1 measurement indicating a moderate obstruction.  

In a December 1999 medical opinion the veteran's private 
physician noted the veteran had a history of heavy tobacco 
use since service.  The examiner indicated the veteran had 
both obstructive and restrictive lung disease associated with 
emphysema as a direct result of tobacco use.  The examiner 
concluded that the veteran's emphysema had a direct 
correlation between service related use of tobacco and end 
stage lung disease, emphysema.  

The remaining records show that in March 2000 the veteran was 
evaluated for moderate obstructive lung disease.  However, of 
some significance is a PFT, obtained the following month, 
which was normal.  A subsequent PFT in July 2000 also showed 
normal ventilatory function.  More recently in March 2002, 
during follow-up for COPD, the examiner noted the previous 
abnormal PFT in 1997, which improved to normal in April 2000.  
It was also noted that the veteran had stopped smoking five 
years earlier and that there was no increase in productive 
cough, fever or shortness of breath.  The clinical assessment 
was questionable COPD.  

During VA examination in January 2003, following review of 
the claims file the examiner noted the veteran's past 
diagnosis of COPD with supporting PFT showing mild to 
moderate obstructive disease.  Although, in the past the 
veteran had required oral inhalant therapies for treatment of 
his breathing disorders, he had not required any oral 
inhalants over the prior year and had never required oxygen 
therapy.  The veteran had also never been diagnosed with cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  He did have diastolic dysfunction and wall 
motion abnormalities secondary to his myocardial infarction 
as well as coronary artery disease.  

During examination the veteran was not dyspneic and did not 
complain of shortness of breath.  He was able to walk down 
the hallway approximately 30 yards with the use of his walker 
with no acute distress respiratory or otherwise.  Pulmonary 
examination revealed no chest wall tenderness and egophony 
was negative.  The lung fields were clear to auscultation and 
percussion.  Full pulmonary testing was interpreted to show 
that there was no evidence of obstruction or restriction.  
There was a mild decrement in diffusion capacity.  The 
examiner concluded the findings were in good correlation with 
studies obtained in April 2000 which showed an FVC 80 percent 
of predicted and FEV-1 85 percent of predicted with total 
lung capacity of 104 of predicted, which was described as 
normal.  The examiner referred to previous X-rays, which 
showed a normal size heart with a pattern of chronic 
obstructive pulmonary disease.  There was a pneumonic pattern 
involving the posterior segment of the right upper lobe.  A 
computerized tomography (CT) scan of the chest was negative 
for evidence of pulmonary embolus or evidence of chronic 
infiltrate.  The final diagnoses included long-term history 
of tobacco abuse ending in 1997 and prior evidence of 
obstructive pulmonary disease on PFT.  The examiner concluded 
however that PFT had normalized since the veteran has stopped 
smoking and there was no present evidence of any either 
obstructive or restrictive disease.  

Analysis

At the outset, the Board notes that the veteran's claim was 
received by VA prior to June 9, 1998, and is therefore not 
limited by the amended regulation prohibiting service 
connection of a disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service.  See 38 C.F.R. § 3.300.

For tobacco-related claims filed prior to June 9, 1998, such 
as the present case, an extension of that inquiry includes 
the issue of whether the disease of nicotine dependence was 
actually incurred in active service, which then led to 
continued tobacco use after service, which ultimately caused 
the claimed lung disability.  See VAOPGCPREC 97-17.

While there is no active service record to prove or disprove 
the development of nicotine addiction/dependence, a VA 
examiner has concluded that the veteran's nicotine addiction 
was acquired in service (see June 2003 VA examination 
report).  The record contains virtually no evidence to rebut 
this VA medical opinion that supports the veteran's claim in 
this regard.

However, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

While the veteran was apparently treated for respiratory 
symptoms, variously diagnosed as emphysema and COPD on 
several occasions between 1989 and 1999, and the post-service 
private physician linked the veteran's COPD to nicotine and 
tobacco use during service, there is no medical evidence of 
subsequent treatment over the last several years and the only 
relevant examination performed in recent years, a VA 
pulmonary examination in January 2003, which included 
clinical and PFT examinations, showed no restrictive or 
obstructive disease. 

As noted above, there is some disagreement among the 
examining physicians as to whether the veteran currently has 
a lung disorder.  The Board has considered the private 
medical opinion dated in December 1999, which is supportive 
of the veteran's claim.  However, the VA examination report 
dated in January 2003 contradicts this positive evidence.  
Therefore, these opinions must thus be assessed by the Board 
to determine their relative probative value. 

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the examiner who performed the 
January 2003 VA examination is the most persuasive, as it was 
clearly based on a review of the claims folder, included 
detailed reasons and bases for the opinion offered and 
compared the differing diagnoses of record before concluding 
that that the veteran did not have currently have a lung 
disorder.  The physician specifically commented on the 1997 
PFT findings, which yielded a diagnosis of COPD and the more 
recent PFT findings in April 2000, which did not.  Moreover, 
although the 2003 VA physician had before her historical 
medical records for the veteran including post service 
medical records showing emphysema and COPD as well as a 
private medical opinion, the VA physician found no 
diagnosable disability.

In contrast, regarding the opinion offered by the private 
physician it does not appear that he had the same familiarity 
with the complete record.  His evaluation does not refer to 
the information he relied upon in forming his opinion and no 
clinical foundation for the opinion was given.  There is no 
indication that the physician reviewed the veteran's medical 
history, as found in the claims file, in formulating his 
opinion.  With regard to medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  The Court has 
provided guidance for weighing medical evidence and has held, 
for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet.App. 109, 112 (1999).  

In short, the Board concludes that of the opinions offered, 
greater weight is to be accorded the recent 2003 VA 
examiner's findings and conclusions for the following 
reasons: first, the VA opinion was rendered after a thorough 
review of the veteran's claims folder, including service 
medical records and post-service medical; second the 
reviewing examiner referred to specific documents and medical 
history to support her conclusion and third, there is no 
similar indication in the record that the private physician 
reviewed the entire record.  

Therefore after weighing all the evidence, the Board adopts 
the January 2003 VA examiner's conclusions, and, in light of 
the other evidence of record, the opinion is sufficient to 
satisfy the statutory requirements of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
veteran's position.  Wray v. Brown, 7 Vet.App. 488, at 492-93 
(1995).

The veteran's contentions have also been considered.  
However, the crucial question in this case is whether the 
veteran has a currently lung disorder.  This question is one 
that can only be answered convincingly by applying medical 
judgment.  The opinion of an individual who is not an expert 
in medical matters cannot provide an adequate basis for 
answering the question.  See Pearlman v. West, 11 Vet. App. 
443, 447 (1998) [citing Espiritu v. Derwinski , 2 Vet. App. 
492, 494-95 (1992)].

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for lung disorders secondary to nicotine 
dependence/tobacco use in service, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



